 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDNewspaper and Mail Deliverers Union of New YorkandVicinityandThe Bergen Evening RecordCorporation.Cases 22-CC 347 and 22-CC-365April 16, 1969DECISIONAND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSOn December 6, 1968, Trial Examiner FrederickU. Reel issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitcease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer'sDecision.Thereafter, the Respondentand General Counsel filed exceptions to the TrialExaminer's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as herein modified.The Trial Examiner, in his Recommended Order,directed that the Respondent cease and desist from"inducing or encouraging any employee of HudsonCounty News, Inc., or of Passaic County News,Inc.," to engage in strike or boycott action againstBergen. The General Counsel asks that the Order bebroadened to extend to other secondary employersdoing business with Bergen. The Trial Examinerfound that the Respondent twice violated Section8(b)(4)(i)and (ii)(B) by inducing and encouragingemployees of Hudson and Passaic to refuse tohandle The Record and The Sunday Record Callandby threatening, restraining,and coercing,representatives of Hudson and Passaic, in each casewith an object of forcing or requiring Hudson andPassaic to cease handling those newspapers. We findthat the General Counsel's exception is meritoriousand that an order extending to other secondaryemployers in addition to those named is appropriate.IBEW v. N.L.R.B.,341 U.S. 694.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodified herein, and orders that the Respondent,Newspaper and Mail Deliverers Union of New Yorkand Vicinity, its officers, agents, and representatives,shalltake the action set forth in the TrialExaminer's Recommended Order, as, so modified:1.Delete paragraph 1 of the Recommended Orderand substitute therefor the following:1.Cease and desist from in any manner or by anymeans (includingpicketing,orders,directions,instructions, requests, or appeals, however given,made or imparted, or by any like or related acts orconduct, or by permitting any such to remain inexistenceoreffect) inducing or encouraging anyemployee of Hudson County News, Inc., PassaicCounty News, Inc., or of any other person engagedin commerce or in an industry affecting commerce,to engage in a strike or a refusal in the course of hisemployment to process, transport, or otherwisehandle or work on any goods, or to perform anyservice;or threatening, coercing, or restrainingHudson County News, Inc., Passaic County News,Inc., or any other person engaged in commerce or inan industry affecting commerce, where in either casean object thereof is either to force or requireHudson, Passaic, or any other person, to ceasehandling the products of, or doing business with, theBergen Evening Record Corporation or the CallPrinting and Publishing Company.2.Delete the first paragraph of the Appendixattached to the Trial Examiner's Decision andsubstitute therefor the following:WE WILL NOT induce or encourage anyemployees of Hudson County News, Inc., PassaicCounty News, Inc., or any other person engagedincommerceorinanindustryaffectingcommerce, to engage in a strike or a refusal inthe course of his employment to perform work orrender services, andWE WILL NOT threaten,coerce, or restrain Hudson County News, Inc.,Passaic County News, Inc., or any other personincommerceorinan industry affectingcommerce, where in either case an object, thereofis to force or require Hudson County News, Inc.,Passaic County News, Inc., or any other persontocease handling the products of, or doingbusinesswith,theBergenEveningRecordCorporation or the Call Printing and PublishingCompany.TRIALEXAMINER'S DECISIONFREDERICK U. REEL, Trial Examiner: These cases,consolidated by order of the Regional Director, and heardatNewark, New Jersey, on October 28, 1968, pursuant tocharges filed October 27, 1967, and September 27, 1968,and a complaint issued October 9, 1968, present thequestionwhether Respondent, herein called the Union,violatedSection 8(b)(4)(i)and (n)(B) of the Act byenmeshing two allegedly neutral employers and theiremployees in a dispute between the Union and theCharging Party, herein called the Company. Upon the175 NLRB No 62 NEWSPAPER AND MAIL DELIVERERSUNION OF N.Y.entire record, and after due consideration of the briefsfiledby General Counsel and the Union, I make thefollowing:Findings of Fact1.THE EMPLOYER AND THE LABOR ORGANIZATIONINVOLVEDThe Company, a New Jersey Corporation, is engagedin publishing an evening newspaper known as The Recordat its plant at Hackensack, New Jersey, and also therepublishes a Sunday newspaper, the Sunday Record Call.The Company belongs or subscribes to various interstatenews services, publishes various nationally syndicatedcolumnists,carriesadvertisingfrom companies whomanufacturenationallysoldproducts,and annuallyderivesover$1million in gross revenue from itspublishing operationsThe pleadings establish and I findthat the Company is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.The Call Printing and Publishing Company publishes amorning newspaper known as The Call at the sameHackensack plant. The Company and the Call Puntingand Publishing Company have common officers, directors,and stockholders, operate a single-integrated enterprisewith a single labor policy, and are a single employerwithin the meaning of Section 2(2) of the Act.Hudson County News, Inc., and Passaic County News,Inc., herein called Hudson and Passaic, respectively, areNew Jersey corporations engaged in the distribution ofnewspapers and magazines including The Record. Thecomplaint alleges, and the answer admits, that Hudsonand Passaic are employers engaged in commerce or in anindustryaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act The same pleadingsestablish that the Union is a labor organization within themeaning of Section 2(5) of the Act.Ii.THE UNFAIR LABOR PRACTICESA. BackgroundFor a number of years the Company distributed TheRecord by having its own employees, not members of theUnion, truck the papers to various newsdealers, includingHudson and Passaic, whose employees are represented bytheUnion.The latter employees would unload thenewspaper from the Company's trucks and would handleitssubsequentdistribution.In1964 the CompanypurchasedThe Call from a prior owner. Before thispurchase,The Call had been distributed by employeesrepresented by the Union, and indeed the Union enjoyed acollective-bargaining relationship with the prior publisherof The Call. When the Company purchased The Call, itcreated a new subsidiary corporation called Gremac tohandle the distribution, and Gremac entered into acontract with the Union in 1964 covering the employeeswho had been distributing, and who continued todistribute, The Call. These employees, of course, were notthe same as those distributing The Record, and The Callwas not, and had never been, handled by Hudson orPassaic. 'In 1967 negotiations between the Union and GremacThe circulation of The Call was about 27,000, and that of The Recordabout 150,000 The circulation of the latter included the area covered byThe Calland an additional area387for a new contract covering the distribution of The Callreached an impasse. The Company thereupon dissolvedGremac, and carried on the distribution of The Call byusing the same drivers who were distributing The Record,and others hired to augment that group because of theincreased work. The Union called a strike on October 25,1967,against theCompany over the dissolution ofGremac and the displacement of the union members whohad been employed in the distribution of The Call. Thestrike was still continuing at the time of the hearing. Atno time during the strike were Hudson and Passaicinvolved in any distribution or attempted distribution ofThe Call.B. The Refusal to Handle The RecordOn October 26, 1967, Union Business Agent Percellanotified the chapel chairmen (the equivalent in thisindustry of the union shop steward) at Hudson andPassaic that the Union was on strike against The Recordand that the employees at Hudson and Passaic shouldrefuse to unload the Company's trucks. The chapelchairmen so advisedmanagement representatives ofHudson and Passaic and also so instructed the employees.The latter in accordance with these instructions refused tounload the trucks.The Company filed a charge alleging that the Unionhad violated Section 8(b)(4)(i) and (u)(B), and the matterwas disposed of by a Settlement Agreement, in which theUnion agreed that it would not induce employees ofHudson and Passaic to refuse to handle and deliver TheRecord and[W]ould not in any manner or by any means,includingpicketing,orders,directions, instructions,requests or appeals, however given, made or impartedor by any like or related acts or conduct or bypermitting any such to remain in existence or effect,engaging in, or inducing or encouraging any individualemployed by Hudson or Passaic to engage in a strikeor a refusal in the course of his employment to use,manufacture, process, transport, or otherwise handle orwork on any goods, articles, materials or commoditiesor to perform any service or in any manner or by anymeans, threatening, coercing or restraining Hudson orPassaic where in either case an object thereof is to forceor require Hudson or Passaic to ceaseusing,selling,handling or transporting or otherwise dealing in theproducts of or to cease doing business with [theCompany].The Union, admitting at the hearing before me that itsabove-described conduct violated Section 8(b)(4)(i) and(ii)(B),urges that it had complied with the SettlementAgreement. The Regional Director has set that agreementaside because in his view the conduct of the Union inSeptember 1968 violated the agreement.We turn,therefore, to a consideration of that issue, because if thelatter conduct did not violate the Act, there was no basistosetasidetheSettlementAgreement,andnotwithstanding theUnion's concession of violation inOctober 1967, the complaint would be dismissed.C. The Refusal ToHandle the SundayRecord Call'As noted above the Company published an eveningpaper The Record and, through analter ego,published a'The factsset forth in this section of this Decision are based on therecordmade inCuneovNewspaperand Mail DeliverersUnion,Civil 388,DECISIONS OF NATIONAL LABOR RELATIONS BOARDmorning paper, The Call. In September 1968 theCompany began publishing a new paper the SundayRecord Call, utilizing the same facilities which were usedto publish the other two papers. The staff of both TheRecord and The Call work on the Sunday Record Call.The Company planned to distribute the Sunday RecordCall through the same drivers and wholesalers (includingHudson and Passaic) who distributed The Record. Thecirculation area of the new paper was the same as that ofThe Record, including the area served by The Call and anadditional area.The first issue of the new paper was scheduled forSunday, September 29, 1968. On the preceding Thursday,September 26, the first sections of the new paper (thecomics and various inserts) were delivered to Hudson andPassaic.That evening the Union's chapel chairman atHudson,JosephComputo, toldLouisBirnbaum,Hudson's general manager, that "we are not going to putout the Record Call advance" because "the Union don'twant us to handle it. . . . They have a strike against theCall, that is why we can't handle it"Hudson did notdistribute the "Sunday Record Call" on that Sunday, orso far as the record shows, on any subsequent day.'That same Thursday Passaic's foreman, John Smith,had a conversation with the chapel chairman at that shop,George Fergerson. According to Smith, Fergerson statedthat the Union's business representative, Mike Alvino, hadtoldFergerson "We are not supposed to handle" theSundayRecordCall.Fergersondeniedmaking thisstatement to Smith. According to Fergerson, he merelysaid that he would not handle the paper, and he believedthe other men would also refuse. Passaic, like Hudson, didnot distribute the Sunday Record Call on that Sunday orthereafter.D. Contentions and ConclusionsGeneral Counsel views the case as a routine "secondaryboycott" in which the Union has enmeshed two neutrals,Hudson and Passaic, in the course of its dispute with theCompany. The evidence shows that the Union induced orencouraged employees to refuse to handle the SundayRecord Call, and restrained Hudson and Passaic' fromhandling it, with the object of forcing or requiring Hudsonand Passaic to stop handling that paper.The Union contends that its primary dispute with theCompany over the distribution of The Call extends also tothe Sunday Record Call. But for that labor dispute, theUnion argues, the Sunday paper would have beendistributed, as The Call was previously distributed, byunion members. The Union urges that the Sunday RecordCall was therefore in the nature of "struck goods," andAction No 1002-68, United States District Court for the District of NewJersey, in which Judge Coolahan,in a proceeding brought under Section 10of the Act, granted the Regional Director's prayer for injunctive relief Therecordmade before that court was admitted into evidence before me Inote that the transcript bears the number 1138-67, but the number 1002-68which appears on the court'sopinion appears to be correct In theproceeding before me,General Counsel rested his case on this aspect of thematter largely on the record made in the injunction proceedingThe Unionpresented some additional testimony which has been duly considered'The evidence before me on this matter consists solely of the recordbefore Judge Coolahan I have no information as to events whichtranspired after he issued a temporary injunction on October 23, 1968 ,'Notwithstanding Fergerson's denial of some of Smith's testimony, theUnion does not contest the fact that the refusal at Passaic,as well as atHudson,was pursuant to union directivesHudson and Passaic,so itargues, were "allies" of theCompany in the distribution of the Sunday paper whichshould have been done by union members.The difficulty with the Union's contentions is that theydo not fit the facts of the case. There is no showing herethat the work of Hudson's and Passaic's 'employees wouldhave been done by the striking employees Cf.N.L R.B. v.BusinessMachine, etc , Local459, 228 F.2d 553, 559(C.A. 2), cert. denied 351 U.S 962. Hudson and Passaicwould have been engaged in distributing The Record and,so far as this record shows, the Sunday Record Call,regardless of the dispute over The Call. Hudson andPassaic are plainly separateneutrals andnot under thecontrol of the Company Cf.N.L R.B v. Local 810,IBEW,299 F.2d 636, 637 (C.A 2). Certainly the Union'sdefense here falls far short of that deemed insufficient inN.L R B v. Western States Regional Council No. 3,Woodworkers,319 F.2d 655, 657, 658 (C.A. 9)TheUnioncontendsthattheinstantcaseisdistinguishable from other cases under this provision ofthe Act because the same unaffiliatedindependent unionwhichauthorized the primary strike represents theemployeesoftheallegedneutralemployers.Thisdistinction is without legal significance for purposes of thiscase; the critical factor is the neutrality of Hudson andPassaic, and not the degree of involvement of the Union.New York Mailers' Union No. 6, ITU v. N.L R B.,316F.2d 371, 372 (C.A.D.C.). Equally immaterial, and for thesame reason,isthe peculiar circumstance that one ofPassaic's employees also worked part-time for the struckemployer To be sure, the result of this case is, as theUnion argues, to compel him "to handle a productagainstwhich he is on strike," but this follows only because heheld two jobs, one for the struck employer and the otherfor a neutral.The Unioninsiststhat,but for the dissolution ofGremac, employees of that company would havedistributed the Sunday Record Call, and Passaic andHudson would not. Thereisnot a scintillaof evidence tosupport the latter part of that contention, for Passaic andHudson have always handled The Record, and the Sundaypaper,accordingtotheundisputedtestimony,isdistributed in the same area as The Record and goesbeyond the area covered by The Call. The most that canbe inferred from this record is that Hudson and Passaicwould handle more copies of the Sunday Record Callbecause the distributors who formerly handled The Call(two companies known as Hackensack News and RachlesNews are mentioned in the testimony) did not continue tohandle that paper after the strike. The Union's "struckwork" argument would have more force if the primarydispute concerned the employees of Hackensack andRachles, but thereis nohint of this in the record.CONCLUSIONS OF LAWBy inducing and encouraging employees of Hudson andPassaic to refuse to handle The Record and the SundayRecord Call, and by threatening,restraining,or coercingrepresentatives of Hudson and Passaic,in each case withan object of forcing or requiring Hudson and Passaic tocease handling those products,the Union has engaged inunfair labor practices affecting commerce within themeaning of Section 8(b)(4)(i)and (ii)(B) and Section 2(6)and (7) of the Act. NEWSPAPER AND MAIL DELIVERERS UNION OF N.Y.389THE RemedyHaving found that the Union has violated Section8(b)(4) (i) and (ii)(B) of the Act, I shall recommend that itcease and desist therefrom, and take certain affirmativeaction necessary to effectuate the policies of the ActAccordingly,upontheforegoingfindingsandconclusions and on the entire record in this case, Irecommend, pursuant to Section 10(c) of the Act, issuanceof the followingORDERRespondent Newspaper and Mail Deliverers Union ofNew York and Vicinity, its officers, agents, andrepresentatives, shall-1Cease and desist from in any manner or by anymeans (including picketing, orders, directions, instructions,requests, or appeals, however given, made, or imparted orby any like or related acts or conduct or by permittingany such to remain in existence or effect) inducing orencouraging any employee of Hudson County News, Inc.,or of Passaic County News, Inc., to engage in a strike ora refusal in the course of his employment to process,transport, or otherwise handle or work on The Record ortheSunday Record Call; or threatening, coercing, orrestraining Hudson County News, Inc., or Passaic CountyNews, Inc , where in either case an object thereof is eitherto force or require Hudson or Passaic to cease handlingThe Record or the Sunday Record Call2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Post in the Respondent's business offices andmeeting halls copies of the attached notice marked"Appendix."5 Copies of said notice, on forms provided bytheRegional Director for Region 22, after being dulysigned by Respondent's authorized representative, shall bepostedby the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices tomembers are customarily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, orcovered by any other material. Upon request of theRegional Director, the Respondent shall supply him witha sufficient number of signed copies for posting byHudson County News, Inc., and Passaic County News,Inc., if either desires to do so, at the sites which wereinvolved in this proceeding.(b)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps havebeen taken to comply herewith.`APPENDIXNOTICE TO ALLMEMBERS OF NEWSPAPERAND MAILDELIVERERSUNION OF NEW YORK AND VICINITYPursuanttotheRecommendedOrder of a TrialExaminerof the National LaborRelations Board and inorder to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify you thatWE WILL NOTinduce or encourageany employee ofHudson County News,Inc.,orof Passaic CountyNews,Inc., to engage in a strikeor a refusal in thecourse of his employment to perform work or renderservices, andWE WILL NOT threaten, coerce, orrestrainHudson County News,Inc., or PassaicCounty News,Inc.,where in either case anobject thereof is to forceor requireHudson County News,Inc , or PassaicCounty News, Inc., to cease handling ordistributingThe Record or the Sunday Record Call.NEWSPAPER AND MAILDELIVERERSUNION OFNEW YORK AND VICINITY(Labor Organization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If members have any question concerning this notice orcompliance with its provisions, they may communicatedirectlywiththeBoard'sRegionalOffice,FederalBuilding, 16th Floor, 970 Broad Street, Newark, NewJersey 07102, Telephone 201-645-3240.'In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order"shallbe substituted for the words "theRecommendedOrder of aTrial Examiner"in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order "In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify said Regional Director, inwriting, within 10 days from the date of this Order,what steps Respondenthas taken to comply herewith "